Title: Thomas Paine McMahon to Thomas Jefferson, 24 March 1813
From: McMahon, Thomas Paine
To: Jefferson, Thomas


          Sir, Phila March 24th 1813.
          I take the liberty of addressing you on a request which I hope you will be kind enough to comply with.
          I am the son of Bernard McMahon of this city and Wish to get an appointment in the Navy or Army of the United States. K
          
          Knowing that you were good enough to corresspond With my father, I thought you would be so good as to give me a few lines of reccommendation to the secratary of the department you think I had better apply to.
          I would prefer the Navy as I have been in the seafaring line before and have been to the East and West Inidies and North and several places in south America. But I have been informed by Saml Carswell Esqr of this place that he thought it would be uses useless to apply to the Navy Department, as there were so many applicants that there would be no probability of success: If so I would wish
			 to get an appointment in the Army, and would prefer the
			 peace Establishment, if there were any Vacancies.
          Now is the time for those who are for their Country to come forward and support it; and I wish to be enrolled among the deffenders of their country and their Countries rights. I trust Sir, you will beleive me to be a republican in principal and practice, and rest assured that if you should think proper to grant my request, that I will neglect nothing on my
			 part to prove myself deserving of your kindness. I am a young man about 22 years of age 6 feet high and I believe my Education is such as to quallify me for  either the Army or Navy.
          I hope Sir, you will be so good as to do me the honor of Writing to me at My fathers No 39 South second st. As soon as it may be conveinent to you, and you will
			 much Oblige Sir Yours &c.
          With the greatest respectTh: Paine McMahon.
        